131 Nev., Advance Opinion (TO
                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MCDONALD CARANO WILSON LLP, A                         No. 64658
                 NEVADA LIMITED LIABILITY
                 PARTNERSHIP,
                 Appellant,                                                       ti 5
                 vs.
                 THE BOURASSA LAW GROUP, LLC;                                 DEC 0 3 2015
                 OASIS LEGAL FINANCE, LLC, A
                                                                           1RA           L MDEMAN
                 FOREIGN ILLINOIS LIMITED                               CLEF'                  .C,Oldin
                                                                                            'MA I
                 LIABILITY COMPANY; CALIFORNIA                         BY
                                                                            C',111EF D
                 BACK SPECIALISTS MEDICAL
                 GROUP, INC., A CALIFORNIA
                 CORPORATION; CALIFORNIA
                 MINIMALLY INVASIVE SURGERY
                 CENTER; THOUSAND OAKS SPINE
                 MEDICAL GROUP, INC., A
                 CALIFORNIA CORPORATION;
                 CONEJO NEUROLOGICAL MEDICAL
                 GROUP, INC., A CALIFORNIA
                 CORPORATION; AND MEDICAL
                 IMAGING MEDICAL GROUP,
                 Respondents.


                             Appeal from a district court order in an interpleader action.
                 Eighth Judicial District Court, Clark County; Ronald J. Israel, Judge.
                             Reversed and remanded.


                 McDonald Carano Wilson LLP and Rory Kay, George F. Ogilvie, III, and
                 Patrick J. Murch, Las Vegas,
                 for Appellant.

                 The Bourassa Law Group, LLC, and Mark J. Bourassa and Christopher
                 W. Carson, Las Vegas,
                 for Respondent The Bourassa Law Group, LLC.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                                                     AP.5--.3t,),Bap
                Boyack & Taylor and Edward D. Boyack, Las Vegas,
                for Respondent Oasis Legal Finance, LLC.

                California Back Specialists Medical Group, Inc.; California Minimally
                Invasive Surgery Center; Thousand Oaks Spine Medical Group, Inc.;
                Conejo Neurological Medical Group, Inc.; and Medical Imaging Medical
                Group,
                in Pro Se.




                BEFORE PARRAGUIRRE, DOUGLAS and CHERRY, JJ.


                                                 OPINION
                By the Court, PARRAGUIRRE, J.:
                            NRS 18.015 provides that "faln attorney at law shall have a
                lien ... [u]pon any claim, demand or cause of action. . . which has been
                placed in the attorney's hands by a client for suit or collection," and that
                lien "attaches to any verdict, judgment or decree entered and to any
                money or property which is recovered on account of the suit or other
                action." NRS 18.015(1)(a), (4)(a). Here, we are asked to determine
                whether NRS 18.015 allows an attorney to enforce a charging lien even if
                that attorney withdrew before her client secured some form of recovery.
                We conclude that NRS 18.015 allows an attorney to enforce a charging lien
                against a client's affirmative recovery, even if that attorney withdrew
                before recovery occurred. Accordingly, we reverse the district court's order
                to the contrary and remand for further proceedings.
                                                  FACTS
                            This appeal arises from an order refusing to enforce appellant
                McDonald Carano Wilson LLP's (McDonald Carano) charging lien against
                its former client's settlement funds. Robert Cooper initially retained
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                McDonald Carano to represent him in a personal injury action. After
                three years of representation, the district court granted McDonald
                Carano's motion to withdraw. McDonald Carano took steps to perfect a
                charging lien for more than $100,000 in attorney fees plus costs.
                Thereafter, Cooper retained The Bourassa Law Group (Bourassa), which
                obtained a $55,000 settlement for Cooper. Bourassa filed an interpleader
                action seeking proper distribution of the settlement funds among several
                claimants, including McDonald Carano. The district court concluded that
                McDonald Carano could not enforce its charging lien because it withdrew
                before settlement occurred. McDonald Carano appealed
                                               DISCUSSION
                            This court has not yet determined whether an attorney's
                withdrawal prevents her from enforcing a charging lien under NRS
                18.015. We review questions of statutory interpretation de novo.         DR.
                Horton, Inc. v. Eighth Judicial Dist. Court, 123 Nev. 468, 476, 168 P.3d
                731, 737 (2007). "When a statute's language is clear and unambiguous, it
                must be given its plain meaning." Id.       "A statute is ambiguous if it is
                capable of being understood in two or more senses by reasonably well-
                informed persons." Id.
                McDonald Carano's withdrawal does not prevent it from enforcing its
                charging lien
                            Charging liens are governed by NRS 18.015, which provides
                that "[afiri attorney at law shall have a lien.,, [u]pon any claim, demand
                or cause of action ... which has been placed in the attorney's hands by a
                client for suit or collection," and that lien "attaches to any verdict,
                judgment or decree entered and to any money or property which is
                recovered on account of the suit or other action." NRS 18.015(1)(a), (4)(a).


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                             The district court held McDonald Carano could not enforce its
                 "charging lien because McDonald Carano withdrew from the Cooper
                 matter prior to any settlement being obtained and did not obtain a
                 settlement for the client." The district court based its decision on this
                 court's statement that "[a] charging lien is a lien on the judgment or
                 settlement that the attorney has obtained for the client." Argentena
                 Consol. Mining Co. v. Jolley Urga Wirth Woodbury & Standish, 125 Nev.
                 527, 534, 216 P.3d 779, 783-84 (2009) (emphasis added).
                             The district court's reliance on Argentena is misplaced.
                 Argentena said nothing about whether withdrawn attorneys can enforce
                 charging liens. It held that charging liens only apply when a client is
                 entitled to affirmative monetary recovery.    Id. at 534, 216 P.3d at 784.
                 The language from Argentena that the district court relied on—"[a]
                 charging lien is a lien on the judgment or settlement that the attorney has
                 obtained for the client"—merely provided a general explanation of what a
                 charging lien is.' Id. We did not consider whether withdrawing prior to


                       'The full paragraph reads as follows:

                                  A charging lien is a lien on the judgment or
                            settlement that the attorney has obtained for the
                            client. Here, it is undisputed that Argentena did
                            not file an affirmative claim against the plaintiff
                            in the underlying action. And although Jolley
                            Urga obtained a dismissal of all claims against
                            Argentena, the settlement did not result in any
                            recovery for Argentena. In the absence of
                            affirmative relief that Jolley Urga obtained for
                            Argentena, we conclude that Jolley Urga did not
                            have an enforceable charging lien over which the
                            district court had incidental jurisdiction to
                                                                 continued on next page . . .
SUPREME COURT
      OF
    NEVADA
                                                      4
(0) 1947A COP.
                settlement precluded the enforcement of a charging lien; therefore,
                nothing in Argentena compels the conclusion that attorneys cannot assert
                a charging lien if they withdraw before judgment or settlement.
                             NRS 18.015's language unambiguously allows any counsel
                that worked on a claim to enforce a charging lien against any affirmative
                recovery. According to NRS 18.015(1)(a), "lain attorney at law shall have
                a lien" when a claim "has been placed in the attorney's hands by a client
                for suit or collection." In other words, an attorney "shall have a lien" if
                employed by a client; there is no requirement that the attorney serve the
                client at the moment of recovery. Instead, there is a generalized
                requirement of recovery so that the lien can actually attach to something
                of value. NRS 18.015(4)(a) (providing that charging liens "attach[ ] to any
                verdict, judgment or decree entered and to any money or property which is
                recovered on account of the suit or other action"). Contrary to Bourassa's
                arguments, NRS 18.015 does not distinguish between pre- and post-
                recovery attorneys. It says that any attorney who worked on the case
                "shall have a lien" on the claim and that the lien attaches to any recovery.
                Therefore, the district court erred in holding that McDonald Carano's
                withdrawal precluded it from enforcing a charging lien because NRS
                18.015's plain language makes no distinction between attorneys who


                . . . continued

                             adjudicate in the underlying case. Thus, we turn
                             to whether the district court had jurisdiction to
                             adjudicate Jolley Urga's retaining lien.
                Argentena, 125 Nev. at 534, 216 P.3d at 783-84 (internal citations
                omitted).



SUPREME COURT
        OF
     NEVADA
                                                     5
(D) 1947A
                 worked on a case before recovery and those who were working on a case at
                 the moment of recovery.
                 On remand the district court must make additional findings
                             Because the district court based its decision solely on
                 McDonald Carano's withdrawal, it did not address certain necessary
                 issues regarding disbursement of the settlement funds. Specifically, "the
                 court must make certain findings and conclusions before distribution,"
                 including whether (1) NRS 18.015 is available to the attorney, (2) there is
                 some judgment or settlement, (3) the lien is enforceable, (4) the lien was
                 properly perfected under NRS 18.015(2), (5) the lien is subject to any
                 offsets, and (6) extraordinary circumstances affect the amount of the lien.
                 Michel v. Eighth Judicial Dist. Court, 117 Nev. 145, 151-52, 17 P.3d 1003,
                 1007-08 (2001). Further, the district court must determine the actual
                 amount of the lien pursuant to the retainer agreement or, if there is no
                 agreement, set a reasonable fee. Id. at 152, 17 P.3d at 1008. Finally, the
                 district court must ensure that McDonald Carano's and Bourassa's fee
                 agreements are not unreasonable.         See Marquis & Aurbach v. Eighth
                 Judicial Dist. Court, 122 Nev. 1147, 1160-61, 146 P.3d 1130, 1138-39
                 (2006); Brunzell v. Golden Gate Nat'l Bank, 85 Nev. 345, 349-50, 455 P.2d
                 31, 33-34 (1969); RPC 1.5.
                                              CONCLUSION
                             NRS 18.015's language unambiguously allows any counsel
                 that worked on a claim to enforce a charging lien against any affirmative
                 recovery. Thus, the district court erred in holding that McDonald Carano
                 cannot enforce its charging lien simply because it withdrew before its
                 client's settlement. However, additional findings are needed to determine



SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A    e
                   whether McDonald Carano is entitled to a disbursement and, if it is, the
                   amount of that disbursement. Accordingly, we reverse the district court's
                   order and remand for further proceedings consistent with this opinion.




                                                                 err
                                                        Parraguirre

                   We concur:


                                               ,   J.
                   Douglas




SUPREME COURT
      OF
    NEVADA
                                                         7
(0) 1947A 41N11M